UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 00-6782



In Re: ROBERT DION SAVOY,

                                                            Petitioner.



                 On Petition for Writ of Mandamus.
                    (CR-90-398-A, CA-94-1179-AM)


Submitted:   August 24, 2000                 Decided:   August 31, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Dion Savoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert D. Savoy brought this petition for writ of mandamus

requesting this court to order the district court to vacate its

August 5, 1996 order denying his motion filed pursuant to 28

U.S.C.A. § 2255 (West Supp. 2000).    He contends that the district

court failed to address an issue raised in that motion.

     Savoy appealed from the district court’s August 5, 1996 order,

but he failed to timely raise this issue in that appeal.    Savoy’s

oversight does not present such an extraordinary situation as to

warrant the drastic remedy of mandamus relief.   See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987); In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979) (mandamus not substitute for appeal).   There-

fore, we deny the petition for writ of mandamus.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                    PETITION DENIED




                                  2